Candled, J.
This was a suit in ejectment, the plaintiff claiming under a sheriff’s deed made in pursuance of a sale under a tax execution. It appeared that the property was worth $1,500 or $2,000, and that it was sold under an execution- for $17.81. It also appeared that the defendant in. execution owned at the time two other lots less valuable than the one in controversy, and that the lot levied on was susceptible of division, though the value of tho whole would have been impaired by such a division. Held, that the levy of the execution was grossly excessive and void, and the purchaser at the sale acquired no title as against the owner or those claiming under him ; and it was not error to direct a verdict for the defendant. Jones v. Johnson, 60 Ga. 260; Roser v. Georgia Loan Co., 118 Ga. 181.

Judgment affirmed.


All the Justices concur.